Beck, P. J.
1. Whether a deed has in fact been delivered is a question for the jury, unless the proof is so complete and undisputed that a verdict is demanded thereunder for one or the other party.
2. The presumption of delivery arising from the due attestation and registration of the deed may be rebutted by evidence tending to show that the maker of the deed retained the actual possession of it and continued to exercise actual ownership over the land therein described.
3. “The doctrine that the grantor in a deed made for the purpose of hindering, delaying, or defrauding his creditors, or one claiming in his right, can not be heard to question the validity of such deed, does not apply where the deed was not in fact delivered.” Lowry v. Lowry, 150 Ga. 324 (103 S. E. 813).
i. There was some evidence to authorize the finding in favor of the plaintiff. Judgment affirmed.

All the Justices concur.